DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               ROY A. TOLLEY,
                                 Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D18-1939

                            [August 16, 2018]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; John S. Kastrenakes,
Judge; L.T. Case No. 1999-CF-006894AXX.

  Roy A. Tolley, Raiford, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, LEVINE and FORST, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.